        Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 1 of 69



 1   Carolyn H. Cottrell (SBN 166977)
     Ori Edelstein (SBN 268145)
 2   Michelle S. Lim (SBN 315691)
     SCHNEIDER WALLACE
 3   COTTRELL KONECKY
     WOTKYNS LLP
 4   2000 Powell Street, Suite 1400
     Emeryville, California 94608
 5   Telephone: (415) 421-7100
     Facsimile: (415) 421-7105
 6   ccottrell@schneiderwallace.com
     oedelstein@schneiderwallace.com
 7   mlim@schneiderwallace.com
 8   Attorneys for Plaintiff, the Collective,
     and putative Class, and Aggrieved Employees
 9   on behalf of the State of California
10   Additional Counsel on the following page
11
                               UNITED STATES DISTRICT COURT
12                           NORTHERN DISTRICT OF CALIFORNIA
13
     PAUL MONPLAISIR, on behalf of himself               Case No. 3:19-cv-01484-WHA
14   and all others similarly situated,
                                                         NOTICE OF FILING OF CONSENTS TO
15                  Plaintiffs,                          JOIN COLLECTIVE ACTION
16           vs.
17   INTEGRATED TECH GROUP, LLC and
     ITG COMMUNICATIONS LLC,                             Judge: Hon. William Alsup
18
                    Defendants.                          Complaint Filed: March 21, 2019
19                                                       Trial Date:   None
20

21

22

23

24

25

26

27

28


                     NOTICE OF FILING OF CONSENTS TO JOIN COLLECTIVE ACTION
                   Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
        Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 2 of 69



 1   Sarah R. Schalman-Bergen (admitted pro hac vice)
     Krysten L. Connor (admitted pro hac vice)
 2   BERGER MONTAGUE PC
     1818 Market Street, Suite 3600
 3   Philadelphia, Pennsylvania 19103
     Telephone: (215) 875-3000
 4   Facsimile: (215) 875-4604
 5   Attorneys for Plaintiff, the Collective,
     and putative Class, and the Aggrieved Employees
 6   on behalf of the State of California
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                     NOTICE OF FILING OF CONSENTS TO JOIN COLLECTIVE ACTION
                   Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
        Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 3 of 69



 1              NOTICE OF FILING CONSENTS TO JOIN COLLECTIVE ACTION
 2         Plaintiff Paul Monplaisir, individually and on behalf of all persons similarly situated,
 3   hereby files the following Opt-In Consent Forms, submitted herewith as Exhibits 1 through 32,
 4   pursuant to the Fair Labor Standards, Act, 29 U.S.C. §§ 201, et seq.
 5                           CONSENTS TO JOIN COLLECTIVE ACTION
 6        EXHIBIT NUMBER                               NAME                          OPT-IN NUMBER
 7                  1                               Arkeem Hart                                67
 8                  2                          Arlé Cortina Victoria                           68
 9                  3                              Austin Smith                                69
10                  4                            Jonathan Riggins                              70
11                  5                              Golnail Pierre                              71
12                  6                             Erlens Antoine                               72
13
                    7                              Shane Sebold                                73
14
                    8                             Dwayne Gordon                                74
15
                    9                              Brandon Cass                                75
16
                   10                               Iván Gómez                                 76
17
                   11                             Shannon Walker                               77
18
                   12                          Jorge Garit Martinez                            78
19
                   13                             José A. Salazar                              79
20
                   14                                Ty English                                80
21
                   15                              Joyse Felpeto                               81
22
                   16                             Kelly Charitable                             82
23
                   17                              Michael Walls                               83
24
                   18                           Orlando Altamirano                             84
25

26                 19                             Rafael J. Gómez                              85

27                 20                              Roy Matthews                                86

28

                                                          1
                      NOTICE OF FILING OF CONSENTS TO JOIN COLLECTIVE ACTION
                    Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
        Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 4 of 69



 1       EXHIBIT NUMBER                               NAME                          OPT-IN NUMBER
 2                21                           Rashine Arrington                              87
 3                22                               Richard Ali                                88
 4                23                            William Beaufort                              89
 5                24                               Neil Palmer                                90
 6                25                              Osmany Ojeda                                91
 7                26                               Darrel Clark                               92
 8
                  27                              David Collins                               93
 9
                  28                              Ilson J. Veiga                              94
10
                  29                             Keykno Mighty                                95
11
                  30                             Kin Lee Turner                               96
12
                  31                            Shaun McNamara                                97
13
                  32                             Randale Canion                               98
14

15

16
     Date: October 25, 2019                    Respectfully submitted,
17

18                                             /s/ Carolyn H. Cottrell
                                               Carolyn H. Cottrell
19                                             Ori Edelstein
                                               Michelle S. Lim
20                                             SCHNEIDER WALLACE
                                               COTTRELL KONECKY
21                                             WOTKYNS LLP
22                                             Sarah R. Schalman-Bergen (admitted pro hac vice)
                                               Krysten L. Connor (admitted pro hac vice)
23                                             BERGER & MONTAGUE, P.C.
24                                             Attorneys for Plaintiff, the Collective,
                                               and putative Class, and Aggrieved Employees on behalf
25                                             of the State of California
26

27

28

                                                         2
                     NOTICE OF FILING OF CONSENTS TO JOIN COLLECTIVE ACTION
                   Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
         Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 5 of 69



 1                                      CERTIFICATE OF SERVICE
 2          I hereby certify that on October 25, 2019, I electronically filed the foregoing document with
 3
     the Clerk of the Court using the Court's CM/ECF system, which will send a notice of electronic
 4
     filing to all CM/ECF participants.
 5

 6

 7

 8
     Date: October 25, 2019                      Respectfully submitted,
 9

10                                               /s/ Carolyn H. Cottrell
                                                 Carolyn H. Cottrell
11                                               Ori Edelstein
                                                 Michelle S. Lim
12                                               SCHNEIDER WALLACE
                                                 COTTRELL KONECKY
13                                               WOTKYNS LLP
14                                               Sarah R. Schalman-Bergen (admitted pro hac vice)
                                                 Krysten L. Connor (admitted pro hac vice)
15                                               BERGER & MONTAGUE, P.C.
16                                               Attorneys for Plaintiff, the Collective,
                                                 and putative Class, and Aggrieved Employees on behalf
17                                               of the State of California
18

19

20

21

22

23

24

25

26

27

28

                                                           3
                       NOTICE OF FILING OF CONSENTS TO JOIN COLLECTIVE ACTION
                     Monplaisir v. Integrated Tech Group, LLC, et al., Case No. 3:19-cv-01484-WHA
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 6 of 69




            EXHIBIT 1
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 7 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 8 of 69




            EXHIBIT 2
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 9 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 10 of 69




             EXHIBIT 3
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 11 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 12 of 69




             EXHIBIT 4
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 13 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 14 of 69




             EXHIBIT 5
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 15 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 16 of 69




             EXHIBIT 6
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 17 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 18 of 69




             EXHIBIT 7
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 19 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 20 of 69




             EXHIBIT 8
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 21 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 22 of 69




             EXHIBIT 9
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 23 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 24 of 69




           EXHIBIT 10
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 25 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 26 of 69




           EXHIBIT 11
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 27 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 28 of 69




           EXHIBIT 12
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 29 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 30 of 69




           EXHIBIT 13
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 31 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 32 of 69




           EXHIBIT 14
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 33 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 34 of 69




           EXHIBIT 15
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 35 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 36 of 69




           EXHIBIT 16
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 37 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 38 of 69




           EXHIBIT 17
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 39 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 40 of 69




           EXHIBIT 18
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 41 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 42 of 69




           EXHIBIT 19
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 43 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 44 of 69




           EXHIBIT 20
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 45 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 46 of 69




           EXHIBIT 21
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 47 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 48 of 69




           EXHIBIT 22
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 49 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 50 of 69




           EXHIBIT 23
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 51 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 52 of 69




           EXHIBIT 24
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 53 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 54 of 69




           EXHIBIT 25
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 55 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 56 of 69




           EXHIBIT 26
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 57 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 58 of 69




           EXHIBIT 27
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 59 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 60 of 69




           EXHIBIT 28
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 61 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 62 of 69




           EXHIBIT 29
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 63 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 64 of 69




           EXHIBIT 30
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 65 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 66 of 69




           EXHIBIT 31
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 67 of 69
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 68 of 69




           EXHIBIT 32
Case 3:19-cv-01484-WHA Document 91 Filed 10/25/19 Page 69 of 69
